PER CURIAM.
Because the wife’s 1.540 motion was filed more than one year after the entry of final judgment of dissolution of marriage, the trial court lacked jurisdiction to entertain the grounds for relief alleged in the motion. Fla.R.Civ.P. 1.540(b). Further, although the wife did make an allegation of a fraudulent financial affidavit that could have been properly entertained by the court, Fla.Fam.L.R.P. 12.540 1 the wife’s allegation was merely conclusory and lacked specificity sufficient to state a basis for relief. Shienvold v. Habie, 627 So.2d 1203, 1205 (Fla. 4th DCA 1993), review denied, 640 So.2d 1107 (Fla.1994).
Accordingly, we reverse the order setting aside the settlement agreement.

. Rule 12.540. Relief From Judgment, Decrees, or Orders
Florida Rule of Civil Procedure 1.540 shall govern general provisions concerning relief from judgment, decrees, or orders, except that there shall be no time limit for motions based on fraudulent financial affidavits in marital or paternity cases.